Title: To Benjamin Franklin from the Conde de Aranda, 6 March 1783
From: Aranda, Pedro Pablo Abarca de Bolea, Conde de
To: Franklin, Benjamin


a Paris ce 6 Mars 1783.
L’ambassadeur d’Espagne ne pouvait point oublier l’invitation de Mr. Franklin pour samedi, il desirait meme le moment d’y concurrir avec la plus grande satisfaction.

Mr. le chevr. del Campo profitera egalement de ses bontès. A l’egard du jeune Mr. Campos s’il etait de retour pour ce jourla, puisqu’il est atendu d’un jour a l’autre il sera bien flatè du souvenir dont on l’honore, et il en profitera.
L’ambasr. se fera un plaisir de faire conoitre les intentions polies de Mr. Franklin a Mr. le vicomte de la Herreria, qui etoit aussi l’autre jour chez Mr. Jay: et en atendant il a l’honeur de renouveller son parfait atachement a Mr. Franklin.
 
Notation: D’Arrandir Paris 6 Mars 1783
